Exhibit 10.14.1 Logitech International S.A. Executive Officer Base Salary under Form of Employment Agreements dated December 3, 2008 The following information is provided as a supplement to Exhibit 10.14 to Logitech’s Annual Report on Form 10-K for the fiscal year ended March 31, 2009, and lists the base salary of each of the executive officers named below as of December 3, 2008, the date of their form of employment agreements filed as Exhibit Name Title Base Salary Mark J. Hawkins Former Senior Vice President, Finance and Information Technology, and Chief Financial Officer $ Junien Labrousse Executive Vice President, Products $ David Henry Senior Vice President, Customer Experience and Chief Marketing Officer $ L. Joseph Sullivan Senior Vice President, Worldwide Operations $ Mr. Hawkins’ service with Logitech terminated April 24, 2009.
